NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 12-2408
                                      ____________

                           UNITED STATES OF AMERICA

                                            v.

                                 WILLIAM JOHNSON,

                                                      Appellant
                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 1-05-cr-00779-001)
                       District Judge: Honorable Joseph E. Irenas
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 21, 2012

          Before: SLOVITER, RENDELL, and HARDIMAN, Circuit Judges.

                               (Filed: September 24, 2012)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

HARDIMAN, Circuit Judge.

       William Johnson appeals the District Court’s judgment of sentence imposed for

violating the terms of his supervised release. We will affirm.
                                               I

       Because we write for the parties, who are well acquainted with the case, we recite

only the essential facts and procedural history.

       At the age of fourteen, William Johnson embarked on a prolific criminal career,

which includes, inter alia, convictions for rape, burglary, assault, resisting arrest, and

criminal trespass. In 2005, he pleaded guilty pursuant to a plea agreement to possession

of a firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and (2). He was

sentenced at the bottom of his applicable Guidelines range and received 63 months’

imprisonment and five years of supervised release.

       In 2009, Johnson began serving his term of supervised release. Although Johnson

initially did well, in 2012 he pleaded guilty to a Grade C violation for failing to report to

his probation officer. After calculating Johnson’s advisory Guidelines range as eight to

fourteen months, the District Court revoked Johnson’s supervised release and sentenced

him to six months’ imprisonment and one year of supervised release. Johnson filed this

timely appeal.

                                              II

       We review a sentence imposed for violation of supervised release under the

familiar reasonableness standard. United States v. Bungar, 478 F.3d 540, 542 (3d Cir.

2007). Procedural reasonableness requires “the sentencing court [to] give ‘rational and

meaningful consideration’ to the relevant [18 U.S.C.] § 3553(a) factors.” United States v.

                                               2
Doe, 617 F.3d 766, 769 (3d Cir. 2010) (quoting United States v. Grier, 475 F.3d 556, 571

(3d Cir. 2007) (en banc)). “Substantive reasonableness inquires into ‘whether the final

sentence, wherever it may lie within the permissible statutory range, was premised upon

appropriate and judicious consideration of the relevant factors.’” Id. at 770 (quoting

United States v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006)).

       Johnson first argues that his sentence is procedurally flawed because the District

Court failed to address circumstances bearing on relevant § 3553(a) factors, including his

initial compliance with supervised release and his employment history, and declined to

impose the sentence of house arrest that Johnson requested. We disagree. The sentencing

transcript indicates that the District Court gave rational and meaningful consideration to

all relevant § 3553(a) factors and explored the possibility of house arrest. For example,

the District Court noted that Johnson “took advantage of certain programs” and that “at

least somewhere lurking in Mr. Johnson is the ability to conform to societal norms.” But

while the Court expressed a willingness “to accommodate” these mitigating factors, it

also found that Johnson’s behavior went “to the very core and seriousness as to what

supervised release is all about.” With that in mind, the District Court imposed a sentence

designed to “sort of nudge [Johnson] along on the right path and give him whatever help

that Probation is capable of giving him.”

       Nor do we find any merit in Johnson’s claim that his sentence was substantively

unreasonable because the District Court failed to fashion an “individualized” and

                                             3
“minimally sufficient” punishment. While the District Court could have imposed up to

two years’ imprisonment, it tailored the sentence to Johnson, giving him “credit for the

fact that at least for more than two-and-a-half years and in . . . defiance of the odds, he did

a very good job on supervised release.” A six-month prison term was reasonable

because—as the District Court pointed out—Johnson’s offense “cut to the heart of what

supervised release is all about” as “supervised release just at the end of the day fails if the

person doesn’t show up.” Accordingly, we cannot say that “no reasonable sentencing

court would have imposed the same sentence on [Johnson] for the reasons the [D]istrict

[C]ourt provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       Because the District Court’s sentence was both procedurally and substantively

sound, we will affirm the judgment of sentence in its entirety.




                                               4